DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the supports of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control system(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claims 11 and 5 contain periods elsewhere than the end of the claim.  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. MPEP 608.01(m).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“control system” in claim 3 which utilizes the generic term “system” coupled with the function of controlling the position of the concentrator.  Instant specification fails to clearly link structure for performing the entirety of the claimed function. 
“control system” in claim 7 which utilizes the generic term “system” coupled with the function of controlling the position of the movable wings.  Instant specification fails to clearly link structure for performing the entirety of the claimed function. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “said concentrator is movable within said concentrator.”  The limitation is referencing itself.  It is unclear if the limitation requires the concentrator or the collector movable and with respect to which elements. 
Claim 6 recites “said plurality of movable wings substantially cover and enclose said concentrator when in an extended position”.  Claim 5 from which claim 6 depends, recites “a plurality of movable wings … which: … reflect energy into said concentrator when in an extended position”. It is unclear if the claim is referencing the same extended position recited in claim 5 or establishing a different position.  It is unclear how the same position could both “substantially cover and enclose” the concentrator and reflect energy into the concentrator.  Claim 6 appears to contradict the limitations of claim 5 from which it depends. The contradiction renders the claim indefinite.  The term “substantially” is a relative term which further obfuscates the scope of this limitation. 

Claim limitation “control system” in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Instant specification fails to clearly link structure to the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “control system” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Instant specification fails to clearly link structure to the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4-10 are indefinite at least by virtue of dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. US8490620.
Regarding claim 1, Bae et al. US8490620 discloses an energy collection apparatus comprising: 
A) a concentrator configured to collect and reflect radiated energy (Fig. 2, collector 130)
1) having a concave cross-section (Fig. 2),
2) having a length greater than its width (Fig. 1), and
3) installed in a depression formed in the ground (trench 110, Fig. 2), 
B) a substantially hollow collector (150)

2) running approximately the length of said concentrator (Fig. 1),
3) configured to collect radiated energy reflected by said concentrator (Fig. 2); and 
C) a fluid flowing occupying said substantially hollow collector (Fluid F, Fig. 1).
Regarding claim 2, as best understood, Bae further discloses the apparatus of claim 1 wherein: A) said concentrator is movable within said concentrator (as best understood, Col. 2 Ln. 17-20 teaches that the collector 130 is movable within trench 110).
Regarding claim 3, as best understood, Bae further discloses the apparatus of claim 2 further comprising: A) a control system which controls the position of said collector in said concentrator (Fig. 4, drive unit 140).
Regarding claim 4, Bae further discloses the apparatus of claim 3 wherein: A) said collector is supported at a three or more locations along the length of the collector (Fig. 1, rails 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 7, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US8490620 in view of Harding US20110203574.
Regarding claim 5, Bae does not expressly discloses the apparatus of claim 3 further comprising:
 A) a plurality of movable wings running substantially the length of the concentrator which:
1) reflect energy into said concentrator when in an extended position, and

Harding US20110203574 teaches a trough solar collector comprising 
A) a plurality of movable wings running substantially the length of the concentrator which (Fig. 1, rotatable portions 9), 
1) reflect energy into said concentrator when in an extended position (position 14, Fig. 1, ¶59), and
2) minimally obstruct the entry of energy into said concentrator when in a retracted position (position 10 ¶45).
	Harding teaches that such a modification prevents overheating of the absorber element more efficiently in respect of the known devices (¶23) and efficiently conveys the sunlight onto the absorber element during the various stages of the day (¶25). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bae with the rotatable portions (or wings) and corresponding drive and control means since doing so would provide the benefits of preventing overheating of the absorber and efficiently convey sunlight. 
Regarding claim 6, as best understood, the previously combined references teach the apparatus of claim 5 wherein: A) said plurality of movable wings substantially cover and enclose said concentrator when in an extended position (Harding, position 11 ¶45).
Regarding claim 7, as best understood, the previously combined references teach the apparatus of claim 5 further comprising: A) a control system which controls the position of said plurality of movable wings (Harding, ¶74-¶78).
Regarding claim 8, the previously combined references teach the apparatus of claim 7 further comprising: A) a pump configured to circulate fluid through said collector (Bae, Col. 3 Ln. 50-51).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US8490620 in view of Harding US20110203574 in view of Hunter US4505261.
Regarding claim 9, the previously combined references do not expressly teach the apparatus of claim 8 wherein: A) said collector is movable out of said concentrator.
Hunter US4505261 teaches a solar collector wherein the heat tubes are removable and replaceable for inspection, maintenance, or repair (Col. 2 Ln. 47-54).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bae such that the collector tubes are removable since doing so amounts to a known modification in the field of solar collectors with the known results of allowing removal and/or replacement for inspection, maintenance, or repair.   See MPEP 2144.04 V C.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US8490620 in view of Harding US20110203574 in view of Hunter US4505261 and in view of Alder et al. US20140041698.
Regarding claim 10, he previously combined references do not expressly teach the apparatus of claim 9 further comprising: A) a brush, approximately the diameter of said concentrator, configured to traverse the length of said concentrator.
Alder et al. US20140041698 teaches a cleaning device for solar collectors comprising a brush (68, Fig. 1, ¶86) wherein the radius of the brush is approximately the radius of the trough collector (Fig. 1) the brush configured to traverse the length of the trough (¶77).   Alder’s device cleans the reflector surface thereby improving efficiency of the solar collector (¶2). 
. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US8490620 in view of Rowekamp US3277833 in view of Nielsen US20150377516 in view of Johnson et al. US20160146507.
Regarding claim 11, Bae discloses a method of installing a solar collection apparatus comprising: 
B) forming a plurality of depressions having a length running in the same direction as the gradual grade (trench 110, Fig. 2, Fig. 8), 
D) lining said plurality of depressions with an energy reflecting material thereby defining a concentrator (Fig. 2, collector 130), 
E) installing a substantially hollow collector, running approximately the length of the concentrator, in the concentrator (Fig. 1 and Fig. 2, collector 150).

Bae does not expressly disclose the method comprising:
A) smoothing an area to a gradual grade wherein the grade is selected to maximize solar exposure and promote fluid drainage, 
The depressions running in the same direction as the gradual grade
C) stabilizing said plurality of depressions, 
Rowekamp US3277883 teaches a solar collector wherein an angle or slope is made by moving earth with a bulldozer or earth-moving equipment so that the ground slants toward the sun (Col. 3 Ln. 10-15) and supporting the solar collector there on (Fig. 2).  

Nielsen US20150377516 teaches a parabolic trough solar collector wherein the trough is aligned to the North-south axis and the trough is rotated to track the sun (¶6).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bae by aligning the collector to the North-South axis since doing so is a known arrangement of solar collectors in the art and provides the predictable result of allowing tracking of the sun as it travels across the sky. 
Johnson et al. US20160146507 teaches a method for installing a solar collector wherein the soil beneath the module is compacted during construction thus stabilizing the soil by helping to mitigate the impact of voids that may appear (¶140) or minimize the impact of settling (¶525). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bae with the step of compacting soil beneath the device as taught by Johnson since doing so is a known technique for constructing similar devices with the known predictable result of by helping to mitigate the impact of voids and/or settling. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                  

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762